     Case 3:20-cv-01164-LAB-AHG Document 4 Filed 07/08/20 PageID.34 Page 1 of 4



1
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11    BRIAN M. PORTER                           Case No.: 20cv1164-LAB (AHG)
12                                 Plaintiff,
                                                ORDER GRANTING MOTION TO
13    v.                                        PROCEED IN FORMA
                                                PAUPERIS;
14    EMPLOYMENT DEVELOPMENT
      DEPARTMENT
15                                              ORDER OF DISMISSAL
                                Defendant.      WITHOUT PREJUDICE; AND
16
17                                              ORDER REQUIRING PLAINTIFF
                                                TO AMEND
18
19
20         Plaintiff Brian Porter filed his complaint in this case along with a motion for
21   leave to proceed in forma pauperis (“IFP”). (Docket no. 2.) While his IFP motion
22   is not complete, it is apparent Porter lacks the funds to pay the filing fee, and his
23   motion is GRANTED.
24         The Court is required to screen the complaint of any plaintiff proceeding IFP,
25   and to dismiss it to the extent it fails to state a claim or is frivolous. 28 U.S.C.
26   § 1915(e)(2). Dismissal for failure to state a claim under § 1915(e)(2) incorporates
27   the standard for failure to state a claim under Federal Rule of Civil Procedure
28   12(b)(6). Watison v. Carter, 668 F.3d 1108, 1112 (9th Cir. 2012). This standard

                                                1
                                                                                  20cv1164
     Case 3:20-cv-01164-LAB-AHG Document 4 Filed 07/08/20 PageID.35 Page 2 of 4



1    requires a plaintiff to allege facts sufficient to raise her “right to relief above the
2    speculative level.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). To
3    survive § 1915 review, a complaint must “contain sufficient factual matter,
4    accepted as true, to state a claim to relief that is plausible on its face.” See Ashcroft
5    v. Iqbal, 556 U.S. 662, 678 (2009). The Court is also required to raise jurisdictional
6    issues sua sponte, and to dismiss the complaint if jurisdiction is lacking. See
7    Chapman v. Pier 1 Imports (U.S.) Inc., 631 F.3d 939, 954 (9th Cir. 2011) (en banc).
8          This case is related to an earlier case, 20cv399-LAB (AHG), Porter v.
9    Vietnam Veterans of San Diego, 1 which Porter filed March 2, 2020. The Court
10   screened and dismissed his complaint in that case as required by 28 U.S.C.
11   § 1915(e)(2). He failed to amend, even after the Court extended the deadline and
12   cautioned him that failure to amend could result in the case being dismissed. After
13   he missed the second deadline, the Court on April 24 dismissed the action for
14   failure to prosecute and for failure to invoke the Court’s jurisdiction.
15         Porter now brings different but apparently related claims in this case. His
16   Complaint in this case begins by citing California case number 37-2019-00060183
17   and asking that it be “moved to the federal level.” (Compl. at 1.) It then cites the
18   previously dismissed case in this Court and says “My case needs to be heard.”
19   (Compl. at 2.) Because the Complaint does not have a caption and does not
20   clearly identify any parties, the Employment               Development Department
21   (“EDD”) — a California entity prominently mentioned in the Complaint — has been
22   presumptively added as the Defendant. Porter seems to be seeking relief against
23   EDD based on denial or withholding of benefits.
24
25
26   1
       This organization was never identified, and the Court surmised he probably
27   intended to sue the Veterans Village of San Diego, a local private organization
     offering housing and other services to veterans who are homeless or at risk of
28   becoming homeless.

                                                 2
                                                                                      20cv1164
     Case 3:20-cv-01164-LAB-AHG Document 4 Filed 07/08/20 PageID.36 Page 3 of 4



1            As in the previous case, the Court is unable to locate case number 37-2019-
2    00060183 in the public dockets of San Diego county courts, and Porter has not
3    provided a copy of the complaint or even identified the case by name. A search
4    for all cases involving Plaintiff as a party did not turn up this case, although Porter
5    was a party to several other cases.
6            The Complaint is required to include a “short and plain statement of the
7    grounds for the court’s jurisdiction . . . .” Fed. R. Civ. P. 8. Porter’s complaint does
8    not include that statement, and the Court is unable to identify any basis for its
9    jurisdiction.
10           The Court has no jurisdiction to hear appeals from state court judgments.
11   See Noel v. Hall, 341 F.3d 1148, 1156, 1163 (9th Cir. 2003). If Porter is seeking to
12   remove a pending state court case to this Court, Porter has not shown why this
13   case is removable under 28 U.S.C. § 1441. He has also not taken the steps to
14   move this action under 28 U.S.C. § 1446. If Porter is asking the Court to enjoin the
15   state court, the Anti-Injunction Act prevents the Court from doing so, unless certain
16   limited exceptions apply. See Sandpiper Village Condominium Ass’n, Inc. v.
17   Louisiana-Pacific Corp., 428 F.3d 831, 842 (9th Cir. 2005). None are apparent
18   here.
19           In short, the Complaint does not clearly say what Porter is asking the Court
20   to do, who the Defendant or Defendants are, and why the Court would have
21   jurisdiction to do whatever he is asking. The Complaint is DISMISSED WITHOUT
22   PREJUDICE for failure to state a claim, for failure to name a proper Defendant, for
23   failure to invoke the Court’s jurisdiction, and for failure to comply with Fed. R. Civ.
24   P. 8 and 10. See § 1915(e)(2); Chapman, 631 F.3d at 954.
25           If Porter believes he can correct these problems, he must file an amended
26   complaint no later than August 10, 2020. If he needs more time to amend, he
27   should file an ex parte motion explaining why he needs more time, and estimating
28   how long he will need.

                                                3
                                                                                     20cv1164
     Case 3:20-cv-01164-LAB-AHG Document 4 Filed 07/08/20 PageID.37 Page 4 of 4



1          If Porter does not file an amended complaint within the time permitted,
2    this action may be dismissed without leave to amend. His amended complaint
3    should correct all the problems this Order has pointed out. If Porter fails to correct
4    problems that have been pointed out to him, the Court may conclude that these
5    problems cannot be corrected.
6
7          IT IS SO ORDERED.
8    Dated: July 8, 2020
9
10                                           Honorable Larry Alan Burns
                                             Chief United States District Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               4
                                                                                   20cv1164
